Case 18-13303-jkf   Doc   Filed 01/08/20 Entered 01/08/20 15:29:58   Desc Main
                           Document     Page 1 of 6
Case 18-13303-jkf   Doc   Filed 01/08/20 Entered 01/08/20 15:29:58   Desc Main
                           Document     Page 2 of 6
Case 18-13303-jkf   Doc   Filed 01/08/20 Entered 01/08/20 15:29:58   Desc Main
                           Document     Page 3 of 6
Case 18-13303-jkf   Doc   Filed 01/08/20 Entered 01/08/20 15:29:58   Desc Main
                           Document     Page 4 of 6
Case 18-13303-jkf   Doc   Filed 01/08/20 Entered 01/08/20 15:29:58   Desc Main
                           Document     Page 5 of 6
 Case 18-13303-jkf         Doc     Filed 01/08/20 Entered 01/08/20 15:29:58            Desc Main
                                    Document     Page 6 of 6



                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA
                               PHILADELPHIA DIVISION

 In Re:                                             Case No. 18-13303-jkf

 Elizabeth Freeman                                  Chapter 13

 Debtor.                                            Judge Jean K. FitzSimon

                                  CERTIFICATE OF SERVICE

I certify that on January 8, 2020, a copy of the foregoing Notice of Mortgage Payment Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Brad J. Sadek, Debtor’s Counsel
          brad@sadeklaw.com

          Scott F. Waterman, Chapter 13 Trustee
          ecfmail@readingch13.com

          Office of the United States Trustee
          ustpregion03.ph.ecf@usdoj.gov

I further certify that on January 8, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Elizabeth Freeman, Debtor
          23 Mistletoe Lane
          Levittown, PA 19054

 Dated: January 8, 2020                             /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
